Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-20 of U.S. Patent No. 11,290,555. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application 
U.S. Patent No. 11,290,555
1. A method comprising: receiving, from an originator, a message content, recipient information, and one or more target application life cycle events targeted by the originator, the recipient information 

identifying one or more stored of message recipients; identifying a plurality of devices that are associated with the message recipients in the one or more lists; 

receiving, from one of the plurality of devices that are associated with the message recipients, information associated with an application installed at the one of the plurality of devices, the information 
comprising data of one of more occurred 

application life cycle events associated with the application occurred at the device; 

and determining whether at least one of the occurred application life cycle events matches at least one of the one or more target application life cycle events; and transmitting, responsive to at least one of the occurred application life cycle events matching at least one of the one or more target application life cycle events, a message comprising the message content to the one of the plurality of devices.
3. The method of claim 1, wherein the message is a push notification,


2. The method of claim 1, wherein the message content includes a message payload.

3. The method of claim 1, and wherein the method further comprises: receiving, after transmitting the push notification, push information associated with the push notification. 

4, The method of claim 1, further comprising:
developing statistics from the message and additional messages after the additional messages are transmitted to the plurality of devices; and presenting the statistics to the originator.

5. The method of claim 4, wherein the statistics comprises a number of times a specific application life cycle event is performed on an application program associated with the message, the specific application life cycle event is one of: opening the application program, initializing the application program, closing the application program, foregrounding the application program, or backgrounding the application program.



6. The method of claim 1, wherein the occurred application life cycle events is associated with an application program that is published by the originator.

7. The method of claim 1, wherein the message is generated by steps comprising: creating, for each message recipient, a respective token associating the message recipient,

the respective token comprising an identifier used to distinguish the message to be transmitted to the message recipient from another message to be transmitted to another message recipient; creating the message based on the message content; and associating the message with the respective token. 

8. The method of claim 1, wherein transmitting the message to the one of the plurality of devices is based on one or more deferral rules.

9. A system comprising: one or more processors; and memory configured to store computer code comprising instructions, the instructions, when executed by the one or more processors, cause the one or more processors to: receive, from an originator, a message content, recipient information, and one or more target application life cycle events targeted by the originator, the recipient information comprising 

one or more lists of message recipients; identify a plurality of devices that are associated with the message recipients in the one or more lists; 

receive, from one of the plurality of devices that are associated with the message recipients, information associated with an application installed at the one of the plurality of devices, the information comprising 

data of one of more occurred application life cycle events associated with the application occurred at the device; 
and determine whether at least one of the occurred application life cycle events matches at least one of the one or more target application life cycle events; and transmit, responsive to at least one of the occurred application life cycle events matching at least one of the one or more target application life cycle events, a message comprising the message content to the one of the plurality of devices.
11. wherein the message is a push notification

10. The system of claim 9, wherein the message content includes a message payload.

11. The system of claim 9, wherein the message is a push notification, and wherein the instructions, when executed, further cause the one or more processors to: receive, after transmitting the push notification, push information associated with the push notification.

12. The system of claim 9, wherein the instructions, when executed, further cause the one or more processors to: develop statistics from the message and additional messages after the additional messages
are transmitted to the plurality of devices; and present the statistics to the originator.


13. The system of claim 12, wherein the statistics comprises a number of times a specific application life cycle event is performed on an application program associated with the message, the specific application life cycle event is one of: opening the application program, initializing the application program, closing the application program, foregrounding the application program, or backgrounding the application program.





14. The system of claim 9, wherein the occurred application life cycle events is associated with an application program that is published by the originator.

15. The system of claim 9, wherein the message is generated by steps comprising: 

creating, for each message recipient, a respective token associating the message recipient, the respective token comprising an identifier used to distinguish the message to be transmitted to the message recipient from another message to be transmitted to another message recipient; creating the message based on the message content; and associating the message with the respective token.

16. The system of claim 9, wherein transmitting the message to the one of the plurality of devices is based on one or more deferral rules.

17. A non-transitory computer readable medium for storing computer code comprising instructions, the instructions, when executed by one or more processors, cause the one or more processors to: receive, from an originator, a message content, recipient information, and one or more target application life cycle events targeted by the originator, the recipient information comprising 

one or more lists of message recipients; identify a plurality of devices that are associated with the message recipients in the one or more lists; 

receive, from one of the plurality of devices that are associated with the message recipients, information associated with an application installed at the one of the plurality of devices, the information 

comprising data of one of more occurred application life cycle events associated with the application occurred at the device; 


and determine whether at least one of the occurred application life cycle events matches at least one of the one or more target application life cycle events; and
transmit, responsive to at least one of the occurred application life cycle events matching at least one of the one or more target application life cycle events, a message comprising the message content to the one of the plurality of devices.



18. The non-transitory computer readable medium of claim 17, wherein the instructions, when executed, further cause the one or more processors to: develop statistics from the message and additional messages after the additional messages are transmitted to the plurality of devices; and present the statistics to the originator.

19. The non-transitory computer readable medium of claim 17, wherein the occurred application life cycle events is associated with an application program that is published by the originator.

20. The non-transitory computer readable medium of claim 17, wherein the message is generated by steps comprising:

creating, for each message recipient, a respective token associating the message recipient, the respective token comprising an identifier used to distinguish the message to be transmitted to the message recipient from another message to be transmitted to another message recipient; creating the message based on the message content; and associating the message with the respective token.
1. A method comprising: receiving, from an originator, a message content, recipient information, and one or more target application life cycle events targeted by the originator, the recipient information comprising a tag 
identifying one or more stored lists of message recipients; identifying a plurality of devices that are associated with the message recipients in the one or more stored lists identified by the tag; 
receiving, from one of the plurality of devices that are associated with the message recipients, information associated with an application installed at the one of the plurality of devices, the information 
associated with an application comprising data of one of more occurred 
application life cycle events associated with the application occurred at the one of the plurality of devices; 
and determining whether at least one of the occurred application life cycle events matches at least one of the one or more target application life cycle events; and transmitting, responsive to at least one of the occurred application life cycle events matching at least one of the one or more target application life cycle events, a push notification comprising the message content to the one of the plurality of devices.



2. The method of claim 1, wherein the message content includes a message payload.


3. The method of claim 1, further comprising: receiving, after transmitting the push notification, push information associated with the push notification.

4. The method of claim 3, further comprising: developing statistics from the push information and additional push information after the additional push notifications are transmitted to the plurality of devices; and presenting the statistics to the originator.

5. The method of claim 4, wherein the statistics comprises a number of times a specific application life cycle event is performed on an application program associated with the push notification, the specific application life cycle event is one of: opening the application program, initializing the application program, closing the application program, foregrounding the application program, or backgrounding the application program.




6. The method of claim 1, wherein the occurred application life cycle events is associated with an application program that is published by the originator.

7. The method of claim 1, wherein the push notification is generated by steps comprising: creating, for each message recipient, a respective token associating the message recipient, 
the respective token comprising an identifier used to distinguish the push notification to be transmitted to the message recipient from another push notification to be transmitted to another message recipient; creating the push notification based on the message content; and associating the push notification with the respective token.

8. The method of claim 1, wherein transmitting the push notification to the one of the plurality of devices is based on one or more deferral rules.


9. A system comprising: one or more processors; and memory configured to store computer code comprising instructions, the instructions, when executed by the one or more processors, cause the one or more processors to: receive, from an originator, a message content, recipient information, and one or more target application life cycle events targeted by the originator, the recipient information comprising 

a tag identifying one or more stored lists of message recipients; identify a plurality of devices that are associated with the message recipients in the one or more stored lists identified by the tag; 
receive, from one of the plurality of devices that are associated with the message recipients, information associated with an application installed at the one of the plurality of devices, the information 
associated with an application comprising data of one of more occurred application life cycle events associated with the application occurred at the one of the plurality of devices; 
and determine whether at least one of the occurred application life cycle events matches at least one of the one or more target application life cycle events; and transmit, responsive to at least one of the occurred application life cycle events matching at least one of the one or more target application life cycle events, a push notification comprising the message content to the one of the plurality of devices.


10. The system of claim 9, wherein the message content includes a message payload.

11. The system of claim 9, wherein the instructions, when executed, further cause the one or more processors to: receive, after transmitting the push notification, push information associated with the push notification.


12. The system of claim 11, wherein the instructions, when executed, further cause the one or more processors to: develop statistics from the push information and additional push information after the additional push notifications are transmitted to the plurality of devices; and present the statistics to the originator.

13. The system of claim 12, wherein the statistics comprises a number of times a specific application life cycle event is performed on an application program associated with the push notification, the specific application life cycle event is one of: opening the application program, initializing the application program, closing the application program, foregrounding the application program, or backgrounding the application program.





14. The system of claim 9, wherein the occurred application life cycle events is associated with an application program that is published by the originator.

15. The system of claim 9, wherein the push notification is generated by instructions that causes the one or more processors to: create, for each message recipient, a respective token associating the message recipient, the respective token comprising an identifier used to distinguish the push notification to be transmitted to the message recipient from another push notification to be transmitted to another message recipient; create the push notification based on the message content; and associate the push notification with the respective token.

16. The system of claim 9, wherein the instruction to transmit the push notification to the one of the plurality of devices is based on one or more deferral rules.

17. A non-transitory computer readable medium for storing computer code comprising instructions, the instructions, when executed by one or more processors, cause the one or more processors to: receive, from an originator, a message content, recipient information, and one or more target application life cycle events targeted by the originator, the recipient information comprising 

a tag identifying one or more stored lists of message recipients; identify a plurality of devices that are associated with the message recipients in the one or more stored lists identified by the tag; 
receive, from one of the plurality of devices that are associated with the message recipients, information associated with an application installed at the one of the plurality of devices, the information 
associated with an application 
comprising data of one of more occurred application life cycle events associated with the application occurred at the one of the plurality of devices; 
and determine whether at least one of the occurred application life cycle events matches at least one of the one or more target application life cycle events; and transmit, responsive to at least one of the occurred application life cycle events matching at least one of the one or more target application life cycle events, a push notification comprising the message content to the one of the plurality of devices.




4. The method of claim 3, further comprising: 


developing statistics from the push information and additional push information after the additional push notifications are transmitted to the plurality of devices; and presenting the statistics to the originator.

19. The non-transitory computer readable medium of claim 17, wherein the occurred application life cycle events is associated with an application program that is published by the originator.

20. The non-transitory computer readable medium of claim 17, wherein the push notification is generated by instructions that causes the one or more processors to: 
create, for each message recipient, a respective token associating the message recipient, the respective token comprising an identifier used to distinguish the push notification to be transmitted to the message recipient from another push notification to be transmitted to another message recipient; create the push notification based on the message content; and associate the push notification with the respective token.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches portions of the claimed invention which relate to user registering process for a push notification and a tag referencing a stored list of message recipients as taught by Grigoriev (US 9,088,624), it fails to teach “receiving, from one of the plurality of devices that are associated with the message recipients, information associated with an application installed at the one of the plurality of devices, the information 
comprising data of one of more occurred application life cycle events associated with the application occurred at the device; and determining whether at least one of the occurred application life cycle events matches at least one of the one or more target application life cycle events; and transmitting, responsive to at least one of the occurred application life cycle events matching at least one of the one or more target application life cycle events, a message comprising the message content to the one of the plurality of devices” when viewed as a whole with the other limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.   See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 
/Chirag R Patel/
Primary Examiner, Art Unit 2454